Citation Nr: 9916881	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-05 607	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the RO which denied service connection for PTSD.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1951 to November 1953, including a tour of duty in Korea.  
His service personnel records show he was awarded the Korean 
Service Medal and the UN Service Medal, but there is no 
indication he was awarded any decorations evincing combat 
service.  His duties included food service and air policeman.  

The only available service medical record consists of a 
November 1953 separation examination, which shows a normal 
psychiatric examination.  The National Personnel Record 
Center (NPRC) stated that it did not have any of the 
veteran's other service medical records, and such were 
apparently destroyed in the 1973 NPRC fire.

The post-service medical records show no psychiatric problems 
until the 1990s.

VA treatment records from 1993 to 1995 primarily pertain to 
the veteran's physical ailments (low back disorder, diabetes, 
hypertension, etc.), although records from 1994 and 1995 show 
the veteran was being treated for depression by Dr. Ewing and 
also show treatment for alcohol abuse.  An October 1995 
outpatient record descibes the veteran's various physical 
problems, and it was noted he also gave a history of 
flashbacks (not presently) and depression; one of the 
assessments was depression and possible PTSD (flashbacks); 
and one of the plans was for the veteran to see a service 
representative to file a claim for service connection for 
PTSD.  A number of later VA treatment records include 
impressions of depression, PTSD, and alcohol abuse.

In November 1995, the veteran filed a claim of service 
connection for PTSD.  He reported no psychiatric treatment in 
service, and he reported post-service psychiatric treatment 
beginning in the 1990s.

In December 1995, the veteran submitted a form pertaining to 
service events he claimed led to his claimed PTSD.  He stated 
that he was picked for hazardous duty with the air police.  
He reported that he searched all over Korea.  He also 
reported that he had friends killed by his side while at war 
but that he could not remember any of their names.

In a December 1995 statement, the veteran reported that when 
he arrived in Korea he was in food service supply.  He stated 
that they were short of air policeman and so he was 
transferred to that division.  He described his stressors as 
including undergoing a machine gun attack on the second day 
he was in Korea.  He also stated that his stressors included 
seeing a plane crash and witnessing the pilot being burned 
alive.  He stated that he was told not to help because the 
plane would blow up but that actually the plane never did 
blow up.  He stated that he had a sergeant friend who was 
shot between the eyes while he was beside him.  He further 
stated that his stressors involved seeing dead bodies and 
that he saw people with their arms and legs blown to pieces.  
He stated that a bullet parted his hair when he was riding 
shotgun on a train which was delivering supplies.  The 
veteran noted he was retired and had to stop work because of 
a back condition.

In a February 1996 statement, Dr. John D. Reynolds noted he 
had treated the veteran for a low back condition.  It was 
also noted that the veteran saw a psychiatrist for an 
anxiety/depressive reaction.

VA outpatient treatment records from 1996 to 1997 show that 
the veteran was diagnosed as having PTSD.  On psychological 
testing and evaluation in October 1996, the veteran reported 
that he was in Korea from 1952 to 1953.  He stated that he 
went on many special missions and that he saw a good friend 
get shot between the eyes.  He also reported he killed six 
people and saw a lot of death.  The examiner stated that the 
veteran rambled a great deal while talking about his combat 
experience.  The psychologist stated that the results of the 
clinician-administered PTSD scale supported a diagnosis of 
PTSD.  The psychologist also stated that the test was an 
interview test and that it was based on the veteran's self-
report of symptoms.  It was also noted that the traumatic 
event the veteran reported was combat in Korea.  During a 
December 1996 treatment visit, the veteran reported that 
while in Korea he was performing sentry duty near a rice 
paddy; he heard Koreans in the paddy and fired toward them; 
and later the bodies of six Korean soldiers were found, in 
the area where he had fired, and he knew he killed them.  He 
stated that on another occasion he was with a colleague who 
threw a grenade into a house where they thought infiltrators 
were having a meeting; it turned out that there was an old 
man and his daughter in the house; the old man was killed but 
the daughter survived; and he felt guilty about the incident.  
Later VA treatment records continue to show a diagnosis of 
PTSD.

In his January 1997 substantive appeal, the veteran related 
that, with regard to detailed information required to confirm 
stressors, he had provided as much information as he could 
regarding his combat experiences.  On January and April 1997 
PTSD questionnaire forms, the veteran stated that on a Sunday 
in June or July 1952 he killed 6 North Koreans on his 
perimeter.  He stated that they were trying to sneak onto the 
base.  He reiterated stressors which he had previously 
reported.  However, he did not give specific information 
regarding individuals involved or the dates of such 
incidents.

On June 1997 VA psychiatric examination, the veteran related 
that he served in the Air Force from 1951 to 1953.  He stated 
that he started out in food supply and then was switched to 
air police and became part of the special forces unit in 
Korea.  He related that he was involved in combat.  He 
reported that he was disturbed about one episode where he was 
alone and overrun by six Korean soldiers.  He stated that he 
had to battle these soldiers on his own and ended up killing 
all six of them.  The veteran reported that he had previously 
worked for 33 years at the same job as a maintenance man.  He 
related that he retired with Social Security disability after 
two back surgeries.  The veteran stated that he suffered from 
signs and symptoms of PTSD after being discharged from the 
service.  He also stated that it got much better but then was 
re-aggravated during the Gulf War.  He said he first saw a 
psychiatrist about 2 1/2 years ago.  He complained of currently 
having strong intrusive thoughts of his combat experiences in 
Korea.  He related that he had flashbacks during the daytime 
hours and nightmares of combat situations each night.  He 
stated that these thoughts were overwhelming.  He related 
that he went to great efforts to try and avoid thoughts and 
feelings and places or activities that aroused recollections 
of these traumas.  He stated that often just seeing a certain 
type of countryside could set off these overwhelming 
feelings.  He stated that he had become very withdrawn and 
felt detached and set apart from other people.  He felt that 
it was interfering with his other emotions.  He related that 
he had difficulties falling and staying asleep.  He also 
related being very irritable and that he had outbursts of 
anger.  He reported hypervigilance and a very exaggerated 
startle response.  He reported he had suicidal ideations in 
the past when the PTSD symptoms had become overwhelming.  
Following mental status examination, the examiner diagnosed 
PTSD.

In a July 1997 letter, Dr. Doug Ewing stated that from April 
1994 to April 1996 he treated the veteran for major 
depression.  He stated that the veteran also suffered from 
PTSD for which he was referred to the VA.  He related that 
the veteran also had a history of alcohol dependence and that 
he was only intermittently able to abstain from alcohol 
during his course of treatment.

The RO referred the veteran's case to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), so 
that an attempt could be made to verify claimed service 
stressors.  The USASCRUR responded in a June 1998 letter, and 
reported that a June 1952 history report submitted by the 
49th air police squadron did not document the death of six 
North Koreans.  They stated that it was highly unlikely that 
a unit's history would document an individual's personnel 
involvement in the death of the enemy.  They related that 
they were unable to locate a July 1952 history. 

During a November 1998 RO hearing, the veteran asserted that 
he had PTSD as a result of his Korean War experiences.  He 
reiterated his claimed stressors of killing six North 
Koreans, seeing his friend get shot (whose name he could not 
remember), and seeing a pilot burn in a plane crash.  He also 
related that he almost got wiped out by Napalm.  He stated 
that his organization was under attack frequently.  The 
veteran stated that in service he received treatment after 
killing six North Koreans but that he was not hospitalized.  
He related that he was not presented any medals for valor and 
was never wounded.  The veteran's wife testified that she 
married the veteran prior to him entering service.  She 
stated that the veteran had not been the same since he came 
back from service.


II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Gaines v. 
West, 11 Vet.App. 353 (1998).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

There is no medical evidence of a psychiatric disorder during 
the veteran's service or until many years later, in the 
1990s.  PTSD has been one of the diagnoses, and doctors have 
attributed PTSD to reported combat experiences in service.  
However, service connection for PTSD also requires credible 
supporting evidence that claimed service stressors actually 
occurred.  Id.

The veteran served on active duty in the Air Force from 1951 
to 1953, including a tour of duty in Korea.  His military 
duties included food service and air policeman, and these 
assignments do not suggest participation in combat.  He was 
awarded no decorations evincing combat.  The service records 
do not show he engaged in combat, and he has submitted no 
independent evidence to confirm his allegations of combat.  
Based on the weight of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran's claimed 
stressors involve killing six North Koreans, seeing a pilot 
burn in a plane crash, being involved in the killing of an 
old man by throwing a grenade in his house, seeing dead 
bodies, being shot at, and seeing a friend get shot while he 
was by his side.  The USASCRUR could not corroborate the 
veteran's statement regarding his claimed killing of six 
North Koreans.  The veteran's other alleged stressors cannot 
be verified by the service department as he is unable to give 
names, dates, places, or other details which are required to 
attempt verification.  The veteran has submitted no other 
independent evidence to show that his alleged stressors 
actually occurred.

The Board finds that there is no credible supporting evidence 
that claimed service stressors, which might lead to PTSD, 
actually occurred.  Without such stressor evidence, service 
connection for PTSD may not be granted.

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service Connection for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

